991 F.2d 801
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Gary JOHNSON and Naomi Johnson, Appellants,v.IRONWORKERS' INTERMOUNTAIN HEALTH & WELFARE FUND, Appellee.
No. 92-1389.
United States Court of Appeals,Eighth Circuit.
Submitted:  February 16, 1993.Filed:  April 5, 1993.

Before RICHARD S. ARNOLD, Chief Judge, FAGG, Circuit Judge, and FILIPPINE,* Chief District Judge.
PER CURIAM.


1
The question presented is the interpretation of a certain provision of the health-insurance plan provided by the defendant, Ironworkers' Intermountain Health & Welfare Fund, to the plaintiffs.  Naomi Johnson, one of the plaintiffs, had heart-transplant surgery in 1987.  At issue in the present case are expenses incurred for other medical services related to the transplant.  The plaintiff concedes that the expenses of the surgery itself are not covered.


2
The relevant part of the plan, section 9.01(y), excludes coverage for all transplants (except kidney or cornea), including those involving implantable and/or inflatable prosthesis [sic]....


3
The District Court1 granted defendant's motion for summary judgment.  The Court held that the policy provision in question excludes coverage not only for transplant surgery as such, but also for "preparatory and post-operative care that is not severable or distinct from the actual physical transplant in any meaningful sense."  Gary Johnson v. Ironworkers' Intermountain Health & Welfare Fund, CIV. 91-5013, slip op.  3 (D.S.D. Feb. 7, 1992).


4
We agree with the District Court.  After considering the briefs and hearing oral argument, we have nothing of substance to add to its able opinion.  Accordingly, the judgment will be affirmed on the basis of the opinion of the District Court.  See 8th Cir.  R. 47B.


5
Affirmed.



*
 The Hon.  Edward L. Filippine, Chief Judge, United States District Court for the Eastern District of Missouri, sitting by designation


1
 The Hon.  Richard H. Battey, United States District Judge for the District of South Dakota